Per Curiam
The item objected to is described in the bill of costs as the stenographer’s minutes used in preparing amendments to case. The disbursement is sworn to as being necessary and actually incurred in the action by the attorney.
Various grounds are asserted in the respondent’s points assailing the taxation, among others: Because it was not claimed that there was any request made for the plaintiff’s copy of the minutes, or that it was ever refused; and secondly, that the costs have been retaxed and judgment entered.
It does not appear from the record which has been furnished that the plaintiff ever had any copy of the minutes, neither does it appear that any judgment has ever been entered. The only papers before the court are the bill of costs and the affidavit of the necessity of the disbursements without any facts challenging the verity of the affidavit or showing that the disbursement in question was not necessary. Under these circumstances the court cannot strike out a disbursement which may have been necessary, no facts being stated tending to disprove the affidavit of disbursements contained in the bill of costs.
The order striking out the item should be reversed and the taxation of the clerk affirmed, with tén dollars costs and disbursements.